                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                     CIVIL ACTION NO. 19-10527-IT


JEAN REGIS and VERLANDE REGIS,
on their own behalf and on behalf of their
minor children, M, J, and H,
                        Plaintiffs,
v.

WILLIAM GROSS, WILLIAM FEENEY,
MATTHEW PIEROWAY, JOHN DOES
1-10, and THE CITY OF BOSTON,
                    Defendants.


DEFENDANTS CITY OF BOSTON AND WILLIAM GROSS’S MOTION TO DISMISS
       FOR FAILURE TO STATE A CLAIM (FED. R. CIV. P. 12(B)(6))

       Defendants City of Boston and William Gross, who is Commissioner of the Boston

Police Department and sued in his official capacity (collectively “City Defendants”), move this

Honorable Court pursuant to Fed. R. Civ. P. 12(b)(6) to dismiss Counts II, III, and IV brought

against them by Plaintiffs, Jean Regis and Verlande Regis, on their own behalf and on behalf of

their minor children, M, J, and H (“Plaintiffs”). Plaintiffs in this case claim that Boston police

officers mistakenly executed a no-knock search warrant for Plaintiffs’ neighbors at Plaintiffs’

apartment, and in so doing violated Plaintiffs’ constitutional rights. However, Plaintiffs have not

alleged sufficient facts to show deliberate indifference in the City Defendants’ training or

supervision such as would support a Monell claim (Count II). Plaintiffs also cannot bring a

claim under the Massachusetts Civil Rights Act against a municipality or municipal employee

sued in his official capacity (Count III). Finally, Plaintiffs’ public-records claim is now moot

because the City has responded to Plaintiffs’ request (Count IV). For these reasons and as




                                           Page 1 of 2
further provided in the accompanying memorandum of law, the City Defendants respectfully

present that Counts II, III, and IV fail as a matter of law and must be DISMISSED.



                                                  Respectfully submitted,

                                                  DEFENDANTS WILLIAM GROSS AND CITY
CERTIFICATE OF SERVICE                            OF BOSTON,

I hereby certify that on this day, a copy of      By their attorney,
this document filed through the CM/ECF
system will be sent electronically to the         Eugene O’Flaherty,
registered participants as identified on the      Corporation Counsel
Notice of Electronic Filing and paper
copies will be sent to those indicated as
non-registered participants.
                                                  /s/ Lena-Kate K. Ahern
                                                  Nicole M. O’Connor (BBO#675535)
                                                  Senior Assistant Corporation Counsel
                                                  Lena-Kate K. Ahern (BBO#688331)
5/3/19 /s/ Lena-Kate K. Ahern                     Assistant Corporation Counsel
Date       Lena-Kate K. Ahern                     City of Boston Law Department
                                                  City Hall, Room 615
                                                  Boston, MA 02201
                                                  (617) 635-4039 (O’Connor)
                                                  (617) 635-4051 (Ahern)
                                                  Nicole.OConnor@boston.gov
                                                  Lena-Kate.Ahern@boston.gov


                             Certification pursuant to Local Rule 7.1

       I, Lena-Kate K. Ahern, hereby certify that on April 16, 2019, counsel for Defendants City
of Boston and William Gross conferred with counsel for Plaintiffs in a good-faith effort to
narrow the issues in dispute in the present motion.

5/3/19    /s/ Lena-Kate K. Ahern
Date        Lena-Kate K. Ahern




                                               Page 2 of 2
